                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


KURT ALBRIGHT,

       Plaintiff,
                                                                      Case No. 19-C-673
v.

ANDREW SAUL, Commissioner for Social Security,

       Defendant.


                                              ORDER


       The parties have reached agreement and have submitted a Stipulated Motion to an Award

of Attorney Fees for 30.20 hours of attorney time and 8.7 hours of paralegal time. Based upon the

Stipulated Motion and the Court’s finding that the fees incurred are both reasonable and necessary

and qualify under the EAJA,

       IT IS HEREBY ORDERED that an award of attorney fees in the sum of $6,469.39 shall

be paid by Defendant in full satisfaction and settlement of any and all claims Plaintiff may have

pursuant to the EAJA. These fees are awarded to Plaintiff and not his attorney and can be offset

to satisfy pre-existing debts that the litigant owes the United States under Astrue v. Ratliff, 130 S.

Ct. 2521, 177 L. Ed 2d 9 (2010). If counsel for the parties verify that Plaintiff owes no pre-existing

debt subject to offset, the Defendant shall direct that the award be made payable to Plaintiff’s

attorney pursuant to the EAJA assignment duly signed by Plaintiff and counsel.

       Dated this 18th day of February, 2021, at Green Bay, Wisconsin.


                                               s/ William C. Griesbach
                                               William C. Griesbach
                                               United States District Judge




         Case 1:19-cv-00673-WCG Filed 02/18/21 Page 1 of 1 Document 21
